Citation Nr: 1106425	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-10 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for leg 
length discrepancy, left leg, due to total left hip replacement 
surgery performed at a VA Medical Center (VAMC).

2.  Entitlement to compensation under 38 U.S.C. § 1151 for common 
peroneal neuropathy, left foot, due to total left hip replacement 
surgery performed at a VAMC.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and a witness



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision, mailed to the Veteran in 
February 2005, of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied his claims of entitlement to compensation 
under 38 U.S.C. § 1151 for leg length discrepancy, left leg, and 
for common peroneal neuropathy, left foot, each due to total left 
hip replacement surgery performed at a VAMC.

In November 2008, the Veteran and a witness, testified before the 
undersigned, seated at the RO in Oakland, California.  A 
transcript of the hearing has been associated with the claims 
file. 

In January 2009, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  The Veteran has additional disability in the form of leg 
length discrepancy, left leg, due to total left hip replacement 
surgery performed at a VAMC.

2.  There is no evidence of record that demonstrates that 
carelessness, negligence, lack of proper skill, error in judgment 
or similar instance of fault on VA's part in furnishing the total 
hip replacement and related treatment was a proximate cause of 
the Veteran's additional disability in the form of leg length 
discrepancy, left leg.

3.  The evidence of record demonstrates that the Veteran was pre-
operatively advised that leg length discrepancy was included in 
total hip precautions and 
was an event reasonably foreseeable.

4.  The Veteran has additional disability in the form of common 
peroneal neuropathy, left foot, due to total left hip replacement 
surgery performed at a VAMC.

5.  The evidence of record demonstrates that the Veteran's common 
peroneal neuropathy, left foot, was caused or aggravated by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for 
leg length discrepancy, left leg, due to total left hip 
replacement surgery performed at a VMAC have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.361 (2010).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for 
common peroneal neuropathy, left foot, due to total left hip 
replacement surgery performed at a VMAC have been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In correspondence dated in September 2004, prior to the initial 
adjudication of the claims in January 2005, the agency of 
original jurisdiction (AOJ) satisfied VA's duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 
38 C.F.R. § 3.159(b) (2010).  Specifically, the Veteran was 
provided with notice that described the information and evidence 
necessary to substantiate his claims for benefits under 38 
U.S.C.A. § 1151, to include information and evidence that VA 
would seek to provide and that which the Veteran was expected to 
provide.  The Veteran was further informed of the process by 
which disability ratings and effective dates are established in 
correspondence dated in December 2007.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Although the December 2007 notice was delivered after the initial 
adjudication of the claims in January 2005, the Appeals 
Management Center (AMC) subsequently readjudicated the claims 
based on all the evidence in the September 2009 Supplemental 
Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the Veteran 
was not precluded from participating effectively in the 
processing of his claims and the late notice did not affect the 
essential fairness of the decision.  The duty to notify has been 
fulfilled.

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2010).  All identified, available, and relevant treatment 
records have been secured.  The Board sought an opinion from an 
independent medical expert (IME) in November 2010 and such was 
received in December 2010 as to the issue of entitlement to 
compensation under 38 U.S.C. § 1151 for common peroneal 
neuropathy, left foot, due to total left hip replacement surgery 
performed at a VAMC.  Regarding the issue of entitlement to 
compensation under 38 U.S.C.        § 1151 for leg length 
discrepancy, left leg, due to total left hip replacement surgery 
performed at a VAMC, as will be discussed below, the Veteran has 
not asserted that carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault is the 
proximate cause of his leg length discrepancy, left leg, nor is 
there any evidence of record indicating that there is a 
possibility of such.  In the absence of any competent evidence 
indicating a potential link, the Board concludes that a medical 
opinion is not necessary to substantiate the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to assist has been 
fulfilled.



Compensation under 38 U.S.C. § 1151

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.

38 U.S.C.A. § 1151 indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a similar 
instance of fault is necessary for entitlement to compensation 
for claims filed on or after October 1, 1997.

To establish causation, the evidence must show that VA's hospital 
care, medical or surgical treatment, or examination resulted in 
additional disability or death.  Merely showing that a veteran 
received care, treatment, or examination and that a veteran has 
an additional disability or died does not establish cause.  38 
C.F.R.                     § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished, unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there 
must be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of a veteran and his representative, in compliance with 
38 C.F.R. § 17.32 (2009).

The proximate cause of the additional disability or death must 
also be an event not reasonably foreseeable.  Reasonable 
forseeability is to be determined in each case, based on what a 
reasonable health care provider would have foreseen.  The event 
need not be completely unforeseeable or unimaginable but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  38 
C.F.R. § 3.361(d)(2).  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.

In the present case, the Veteran seeks entitlement to 
compensation under 38 U.S.C. § 1151 for leg length discrepancy, 
left leg, and common peroneal neuropathy, left foot, both due to 
total left hip replacement surgery performed at a VAMC.  The 
Board will address each issue separately.

Leg Length Discrepancy, Left Leg

Review of the Veteran's statements demonstrates that he does not 
assert that his leg length discrepancy, left leg, was the result 
of fault, carelessness, negligence, lack of proper skill, or 
error in judgment by the VA, nor does the Veteran assert that he 
was treated without his informed consent.  Instead, the Veteran 
asserts that, subsequent to his May 2004 VA total hip 
replacement, his left leg is not the same length as his right 
leg.  

While there is no clinical evidence demonstrating the Veteran's 
leg lengths prior to his May 2004 VA total hip replacement, a VA 
physician, in August 2004, submitted a letter indicating that the 
Veteran presented with a leg length discrepancy following his 
total hip replacement.  The VA physician reported that the 
effected leg, which has the total hip on the left side, is one-
half of one inch longer than the opposite side when measured with 
a tape from the anterior iliac spine to the tip of the medial 
malleolus.  

Based on the report of the VA physician, the Board finds that the 
Veteran has additional disability in the form of leg length 
discrepancy, left leg, due to total left hip replacement surgery 
performed at a VAMC and the Board must now determine if there is 
evidence of record that demonstrates that VA medical providers 
exhibited carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault in furnishing the total 
hip replacement, or that the additional disability was not a 
reasonably foreseeable complication of the Veteran's total hip 
replacement.  38 C.F.R. § 3.361. 

VA treatment records included those dated at that time of the May 
2004 total hip replacement, and those dated post-operatively, are 
silent for any evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
that resulted in a leg length discrepancy.  Indeed, the Veteran 
has not asserted such.  Moreover, there is no evidence that the 
instance of fault found by the IME that resulted in nerve damage, 
discussed below, also altered the length of the Veteran's leg.  
In this regard, the Board notes that the IME reported that the 
Veteran's left leg was slightly longer than his right leg after 
his total hip replacement.  While the IME opined that such may 
have contributed to the Veteran's nerve damage, discussed below, 
he did comment upon any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault that 
resulted in a leg length discrepancy.

VA treatment records dated in May 2004 indicate that the Veteran 
presented for his pre-operative appointment related to his total 
hip replacement.  Record of the instance of treatment 
demonstrates that subsequent to obtaining a prior medical history 
and conducting a physical examination, the treating professional 
explained the risks, benefits, alternatives, and outcome of the 
surgery.  Specifically, the record demonstrates that the treating 
professional discussed total hip precautions, hip dislocation, 
and leg length discrepancy.  The treating professional noted that 
the Veteran demonstrated satisfactory understating with the 
instructions and plan provided and that all of his questions were 
answered. 

At the time of the Veteran's November 2008 Board hearing, he 
asserted that the possible risks, including leg length 
discrepancy, were explained to him prior to his total hip 
replacement.

In sum, VA treatment records dated in August 2004 established 
that the Veteran has additional disability in the form of leg 
length discrepancy, left leg, from a total hip replacement 
performed at a VAMC in May 2004.  However, there is no evidence 
of record, nor has the Veteran asserted, that his leg length 
discrepancy, left leg, is due to any impropriety or fault on the 
part of VA.  Further, VA treatment records dated in May 2004, as 
well as the Veteran's November 2008 testimony before the Board, 
demonstrates that leg length discrepancy was discussed with the 
Veteran pre-operatively and is thus not an event reasonably 
foreseeable.  

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to compensation under 38 U.S.C. § 1151 for 
leg discrepancy, left leg, due to total left hip replacement 
surgery performed at a VAMC, the benefit of the doubt provision 
does not apply and compensation is not warranted.

Common Peroneal Neuropathy, Left Foot

In the present case, the Veteran seeks entitlement to 
compensation under 38 U.S.C. § 1151 for common peroneal 
neuropathy, left foot, due to total left hip replacement surgery 
performed at a VAMC.  Specifically, the Veteran asserts that the 
surgical procedure resulted in a left leg length discrepancy and 
that his left knee was secured, or bound, during the surgical 
procedure, and that such caused his common peroneal neuropathy, 
left foot.  

Record of electromyography (EMG) dated in August 2004 indicates 
that the Veteran demonstrated a persistent left common peroneal 
nerve injury.  The Veteran presented status-post total hip 
replacement with exacerbation of previous "sciatica" symptoms.  
The physician noted some change in the injury since the last EMG, 
in that the injury was localized proximal to the branch to the 
short head of the biceps femoralis with findings of acute 
denervation, axon loss, and demyelination.  

Based on the report of the VA physician, the Board finds that the 
Veteran has additional disability in the form of common peroneal 
neuropathy, left foot, due to total left hip replacement surgery 
performed at a VAMC and the Board must now determine if there is 
evidence of record that demonstrates that VA medical providers 
exhibited carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault in furnishing the total 
hip replacement, or that the additional disability was not a 
reasonably foreseeable complication of the Veteran's total hip 
replacement.  38 C.F.R. § 3.361. 

At the time of the Veteran's November 2008 Board hearing, he 
asserted that he was in the recovery room immediately subsequent 
to his total hip replacement and experienced very sharp pains in 
his left calf muscle and a large and painful indentation just 
above the left knee.  He reported that he questioned his 
physicians about such and did not receive an explanation.  He 
reported that he experienced no problems or pain with the hip 
itself, only his left calf.  The Veteran asserted that prior to 
the total hip replacement; his calves or nerve damage were not 
discussed.

The Board sought the opinion of an IME.  In his December 2010 
response, the IME opined that the Veteran's peroneal nerve injury 
and subsequent foot drop was the result of failure of the VA 
facility to exercise the degree of care that would be expected of 
a reasonable health care provider.  The IME noted that EMG and 
nerve conduction velocity testing were positive.  The IME 
considered prior VA treatment records indicating that the Veteran 
presented prior to his total hip replacement with left sciatic 
nerve pain dating from a 1985 laminectomy, however, he noted that 
there was no documentation that he had residual left sciatic 
nerve damage prior to the total hip replacement.  He considered 
the Veteran's testimony that he sensed that his left leg was tied 
too tightly to a gurney and caused an indentation near the common 
peroneal nerve.  The IME opined that the Veteran had a direct 
pressure injury to the peroneal nerve during or immediately 
following the total hip replacement, and such direct pressure 
injury was the proximate cause of his current peroneal nerve 
injury.  

In sum, VA treatment records dated in August 2004 established 
that the Veteran has additional disability in the form of common 
peroneal neuropathy, left foot, from a total hip replacement 
performed at a VAMC in May 2004.  Further, there is evidence of 
record, the December 2010 opinion of the IME, that his common 
peroneal neuropathy, left foot, is due to impropriety or fault on 
the part of VA.  As such impropriety or fault on the part of VA 
has been established, the Board need not examine whether common 
peroneal neuropathy, left foot, was an event reasonably 
foreseeable.  

As the preponderance of the evidence supports the Veteran's claim 
of entitlement to compensation under 38 U.S.C. § 1151 for common 
peroneal neuropathy, left foot, due to total left hip replacement 
surgery performed at a VAMC, the benefit of the doubt provision 
applies, and compensation is warranted.


ORDER

Compensation under 38 U.S.C. § 1151 for leg discrepancy, left 
leg, due to total left hip replacement surgery performed at a 
VAMC, is denied.

Compensation under 38 U.S.C. § 1151 for common peroneal 
neuropathy, left foot, due to total left hip replacement surgery 
performed at a VAMC, is granted, subject to the laws and 
regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


